DETAILED ACTION
This office action response to the communication filed on 03/18/2021. 
Claims 1 is presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on September 08, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Wang et al. (U.S. Patent Application Publication No. 2019/0261159), (“D1”, hereinafter). 
As per Claim 1, D1 discloses a method comprising:
determining, at a remote unit, a configured network slice selection assistance information (NSSAI) for a first mobile network for the remote unit in response to a change of the network slice selection policy (NSSP) ([see, e.g., wherein the a response message such as an attach accept (Attach Accept) message to the UE, determine the attach accept message may include accepted NSSAI and an updated NSSP [0109-0113], and Fig. 4]); and
using the configured network slice selection assistance information (NSSAI)  in the first mobile network ([see, e.g., wherein the accepted NSSAI may include an accepted SST. The updated NSSP may include a correspondence between a configured SST and an accepted SST, the UE uses the updated NSSP only within a range of the current Public Land Mobile Network (PLMN), [0111-0116], and Fig. 4]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468